UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JAMELIA WASHINGTON,

                 Plaintiff,

         v.
                                                            Civil Action No. 22-cv-1467 (TSC)
 MARCIA DAVIS, Court Services and
 Offender Supervision,

                 Defendant.


                                  MEMORANDUM OPINION

       On May 27, 2022, Plaintiff Jamelia Washington filed a pro se complaint against Defendant

Marcia Davis, an employee of the Office of Court Services and Offender Supervision. See ECF

No. 4, Compl. Plaintiff asks the court for a “fair hearing and court date,” alleging that in 2012,

Davis “ordered” men to throw her to the ground, take her child, who is Indian, and involuntarily

commit her to a mental health facility. Id., ECF p. 1-2. On June 6, 2022, the government moved

to dismiss for lack of subject matter jurisdiction under Federal Rule of Civil Procedure Rule

12(b)(1), failure to state a claim under Rule 12(b)(6), and insufficient service of process under

Rule 12(b)(5). ECF No. 7, Def.’s Mot. to Dismiss at 2-3.

       In July 2022, the court directed Plaintiff to respond to Defendant’s motion to dismiss or

risk dismissal. ECF No. 8. To date, she has failed to respond. For the reasons set forth below,

the court will GRANT the government’s Motion to Dismiss, ECF No. 7, and dismiss this case

without prejudice for failure to serve process.




                                            Page 1 of 3
                                      LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 4 governs service of process. A plaintiff must serve

a copy of the summons and complaint on each defendant within 90 days of filing the complaint.

Fed. R. Civ. P. 4(c)(1); Fed. R. Civ. P. 4(m). Serving a United States officer or employee sued in

their individual capacity for an act or omission occurring in connection with duties performed on

the United States’ behalf requires:

       (1) following state law for serving a summons in an action brought in courts of general
           jurisdiction in the state where the district court is located or where service is made; or

       (2) doing any of the following:

           (A) delivering a copy of the summons and of the complaint to the individual personally;

           (B) leaving a copy of each at the individual's dwelling or usual place of abode with
               someone of suitable age and discretion who resides there; or

           (C) delivering a copy of each to an agent authorized by appointment or by law to
               receive service of process.

Fed. R. Civ. P. 4(e); see id. 4(i)(3). If service is contested, the plaintiff must show that they

satisfied “Rule 4 and any other applicable provision of law.” Light v. Wolf, 816 F.2d 746, 751

(D.C. Cir. 1987) (quotation omitted). If the plaintiff fails to do so, the court must “order that

service be made within a specified time” or “dismiss the action without prejudice.” Fed. R. Civ.

P. 4(m).

                                           ANALYSIS

       Before a court may exercise personal jurisdiction over a defendant, the plaintiff must

effectuate proper service. See Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104

(1987). Failure to do so is a “fatal” jurisdictional defect. Koerner v. United States, 246 F.R.D. 45,

47-48 (D.D.C. 2007). While pro se plaintiffs receive more latitude to correct defects in service of

process than represented plaintiffs, Angellino v. Royal Family Al-Saud, 688 F.3d 771, 778 (D.C.


                                            Page 2 of 3
Cir. 2012), they are not permitted to ignore the Federal Rules, Bloem v. Unknown Dep’t of the

Interior Emps., 24 F. Supp. 3d 97, 104 (D.D.C. 2014). Accordingly, when a pro se plaintiff fails

to correct service deficiencies or establish good cause for that failure, the court may dismiss their

claims without prejudice. Darby v. McDonald, 307 F.R.D. 254, 258 (D.D.C. 2014); Bloem, 24 F.

Supp. 3d at105.

          In the six months since she filed her Complaint and Defendant moved to dismiss it, Plaintiff

has not effectuated service on Defendant or responded to Defendant’s Motion to Dismiss, despite

the court’s warning that failing to do so could result in dismissal of this action. Nor has Plaintiff

sought an extension of time in which to serve process or respond to the motion. The court will

therefore dismiss the action without prejudice. Darby, 307 F.R.D. at 258; Bloem, 24 F. Supp. 3d

at 105.

          Because the court concludes that Plaintiff has failed to effectuate service, it will not reach

the government’s other arguments for dismissal. Fed. R. Civ. P. 4(m); see, e.g., Lemma v. Hisp.

Nat’l Bar Ass’n, 318 F. Supp. 3d 21, 24-26 (D.D.C. 2018).

                                                CONCLUSION

          For the reasons stated above, the court will GRANT the government’s Motion to Dismiss

for failure to effect proper service, ECF No. 7, and DISMISS this action without prejudice.



Date: December 20, 2022

                                                     Tanya S. Chutkan
                                                     TANYA S. CHUTKAN
                                                     United States District Judge




                                               Page 3 of 3